UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-2159


MUHAMMAD W.K. ABDUL QADIR,

                    Plaintiff - Appellant,

             v.

LATRELL S. WILSON; DONALD MARTIN; SERGEANT ROY DRAKE;
CHERAW CITY POLICE DEPARTMENT; INSURANCE ADJUSTER RODNEY
SPAIN; PROGRESSIVE DIRECT INSURANCE; UNKNOWN FEDERAL US
POSTAL EMPLOYEES; ATTORNEY DAVID H. MAYBANK; ATTORNEY
BRADLEY L. LANFORD; MICHAEL T. COULTER; ATTORNEY RAYMOND
D. TURNER; ANDERSON USED AUTO PARTS, all-state, unknown owner;
CREDIT COLLECTION SERVICES COMMERCIAL; SOUTH CAROLINA
DEPARTMENT OF MOTOR VEHICLES; JUDGE ROGER HENDERSON;
ALAN WILSON, South Carolina Attorney General; UNKNOWN PROCESSORS,
All of the above Defendants acting individual capacity as well as co-conspirator of
the conspiracy,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Terry L. Wooten, Chief District Judge. (4:17-cv-02193-TLW)


Submitted: January 22, 2019                                  Decided: January 24, 2019


Before MOTZ, KEENAN, and FLOYD, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.
Muhammad W.K. Abdul Qadir, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Muhammad W.K. Abdul Qadir seeks to appeal the district court’s order adopting

the magistrate judge’s recommendation and dismissing his complaint without prejudice

pursuant to 28 U.S.C. § 1915(e)(2)(B) (2012). We dismiss the appeal as interlocutory

and remand for further proceedings.

      This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

Because the order Qadir seeks to appeal does not “clearly preclude amendment,” Qadir

may be able to remedy certain deficiencies identified by the district court by filing an

amended complaint. Accordingly, the district court’s dismissal order is neither a final

order nor an appealable interlocutory or collateral order. See Goode v. Cent. Va. Legal

Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

      We therefore dismiss this appeal for lack of jurisdiction. Goode, 807 F.3d at 630.

In Goode, we remanded to the district court with instructions to allow amendment of the

complaint. Id. Here, however, Qadir previously, albeit unsuccessfully, attempted to

amend his complaint. Accordingly, we direct on remand that the district court, in its

discretion, either afford Qadir another opportunity to file an amended complaint or

dismiss the complaint with prejudice, thereby rendering the dismissal order a final,

appealable order.    We dispense with oral argument because the facts and legal



                                           3
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                     DISMISSED AND REMANDED




                                         4